SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

611
KA 13-01486
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WILLIE WALLACE, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered July 10, 2013. The judgment convicted defendant, upon
his plea of guilty, of attempted criminal sexual act in the first
degree and attempted rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted criminal sexual act in the first
degree (Penal Law §§ 110.00, 130.50 [1]) and attempted rape in the
first degree (§§ 110.00, 130.35 [1]). Contrary to defendant’s
contention, the record establishes that he knowingly, voluntarily and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver encompasses his
challenge to the severity of the sentence (see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   June 12, 2015                           Frances E. Cafarell
                                                   Clerk of the Court